Citation Nr: 9917307	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-05 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability incurred during 
VA hospitalization for cataract surgery of the right eye in 
October 1980. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability incurred during VA hospitalization for cataract 
surgery of the right eye in October 1980.

Significant recent changes in the law applicable to 
compensation claims under 38 U.S.C.A. § 1151 require that 
some detailed discussion is provided.  The governing 
statutory law for claims of this sort is set forth at 
38 U.S.C.A. § 1151.  That section provides that, when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service-
connected.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (1997).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that in Gardner v. Brown, 115 S. Ct. 
552, the United States Supreme Court held that an earlier 
version of 38 C.F.R. § 3.358 was invalid because the earlier 
version required evidence of fault on the part of VA or the 
occurrence of an accident or otherwise unforeseen event.  In 
March 1995, the Secretary published an interim rule amending 
38 C.F.R. § 3.358 to conform to the Supreme Court decision.  
The amendment was made effective November 25, 1991, the date 
of the Gardner decision by the United States Court of Appeals 
for Veterans Claims.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1997).  

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
claim herein was filed with VA in August 1996, and therefore 
it must be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence is required here.

 
REMAND

The veteran claims entitlement to compensation for additional 
disabilities which he alleges to have resulted from VA 
treatment for cataract surgery of his right eye at the VA 
Medical Center (VAMC) in Richmond, Virginia, in October 1980.  
In his written assertions and oral testimony (presented at 
hearings before the RO in November 1997, and before the Board 
at the VA Central Office in Washington, D.C., in February 
1999), he attributed additional disability of his right eye, 
manifest by retinal detachment, right eye pain, exudation of 
blood and fluid from the right eye, loss of light perception 
and blindness in the right eye, and, the need for further eye 
treatment and surgery, to his October 1980 cataract surgery 
at the VAMC.

A review of the claims folders shows that the veteran began 
receiving Social Security Administration (SSA) benefits in 
July 1995.  At present it cannot be determined from the 
evidence whether the veteran's SSA benefits were awarded for 
retirement or disability, as the medical and administrative 
records in the SSA's possession regarding his claim for SSA 
benefits have not been associated with the claims file.  The 
case must therefore be remanded to the RO so that it may 
contact the veteran and resolve this question.  Should it be 
learned that his SSA award was predicated on disability, 
those medical records in the SSA's possession which have not 
been associated with the file may be pertinent to the current 
issue on appeal.  The RO should therefore contact SSA and 
obtain copies of these records for inclusion in the evidence 
so as to ensure completeness of the record.  38 U.S.C.A. § 
5107(a) (West 1991); Murincsak v. Derwinski, 2 Vet. App. 363, 
371 (1992); Clarkson v. Brown, 4 Vet. App. 565 (1993); Baker 
v. Brown, 11 Vet. App. 163 (1998).

The claims file shows that photocopies of some of the VA 
records which pertain to the veteran's treatment at the 
Richmond VAMC, including for cataract surgery of his right 
eye in October 1980, have been obtained.  However, due to the 
factual intricacies involved in the adjudication of 
compensation claims pursuant to 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358, it is necessary to have the complete VA 
treatment records of the veteran's hospitalizations in 
October 1980 for review.  Therefore, the case should be 
remanded so that the RO may obtain these records for 
inclusion into the record.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103(a), 3.159, 19.9 (1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

A review of the file shows that the veteran had been 
scheduled for a VA ophthalmological examination in September 
1996, pursuant to his filing of his initial claim for 
compensation benefits under 38 U.S.C.A. § 1151 in August 
1996.  Though the report notes that the veteran stated per 
history that the loss of light perception in his right eye 
was caused by prior surgery, no medical opinion of any sort 
regarding the etiology of the veteran's detached retina and 
subsequent blindness in his right eye was provided by the 
examining ophthalmologist.  Such an opinion may be useful in 
adjudicating the claim on appeal, and therefore a remand is 
warranted so that the RO may furnish him with an appropriate 
examination so that a medical opinion may be obtained.  
38 U.S.C.A. § 5107(a) (West 1991); See Green v. Derwinski, 1 
Vet. App. 121 (1991).

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  Complete, original treatment records 
(not photocopies)  should be obtained of 
the veteran's hospitalizations at VAMC 
Richmond, Virginia, for treatment of his 
right eye disability in October 1980.  
The request for records should include 
the hospital summaries, operative 
reports, doctors' orders, nurses' notes, 
and medication records.  All records 
obtained should be associated with the 
claims folder.

2.  The RO should contact the Social 
Security Administration and request that 
it furnish copies of all the veteran's 
medical records in its possession which 
it had considered when adjudicating the 
veteran's claim for SSA benefits.  All 
such records obtained should be 
associated with the claims folder.

3.  Thereafter, the veteran should be 
afforded a VA ophthalmological 
examination.  The claims folders and a 
copy of this remand must be made 
available to the examining physician(s) 
in conjunction with the examination so 
that he/she may review pertinent aspects 
of the veteran's medical history.  Prior 
to conducting the examination, the 
examining physician(s) should review all 
the medical records associated with the 
veteran's claims files, with special 
attention directed to those records of 
hospitalization for right cataract 
surgery in October 1980.  Then, the 
examiner(s) should report all symptoms, 
and provide diagnoses of all disorders 
affecting the veteran.  Such tests as the 
examining physician deems appropriate 
should be performed.  After examining the 
veteran, the physician(s) should express 
an opinion in response to the following 
questions: 

a.  Is it at least as likely as not that 
the disabilities affecting the veteran's 
right eye with which he has been 
diagnosed are due to injury or disease or 
an aggravation of an injury or disease 
suffered as a result the cataract surgery 
of October 1980? 

b.  If so, were these disabilities a 
necessary consequence of the surgery for 
right eye cataract surgery in October 
1980?

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing developments have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  Thereafter, the RO should review the 
evidence and undertake any additional 
development, and conduct any other 
medical examinations or tests deemed 
warranted.  The RO should then 
readjudicate the veteran's claim of 
entitlement to compensation, under the 
provisions of 

38 U.S.C.A. § 1151, for additional 
disabilities alleged to have been 
incurred during hospitalization and 
treatment for cataract surgery of the 
right eye at the Richmond, Virginia, VA 
Medical Center in October 1980.

6.  If the decision remains adverse to 
the veteran with regard to his claim, he 
and his representative should be 
furnished a Supplemental Statement of 
the Case.  They should then be afforded 
a reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need 
take no action until he is informed.  The purposes of this 
remand are to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory 



Notes).  In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


